FILED
                           NOT FOR PUBLICATION                                 JUN 10 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MONICA A. MURPHY,                                No. 09-35766

              Plaintiff - Appellant,             D.C. No. 2:06-cv-01355-RSM

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                            Submitted January 4, 2011**
                             San Francisco, California

Before: HUG, BEEZER, and HALL, Circuit Judges.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             Judge Cynthia Hall concurred in this memorandum disposition prior
to her death. Filing was delayed due to clerical error. We have determined that the
appointment of a replacement judge is unnecessary.
      Monica Murphy appeals pro se the district court’s decision affirming the

Social Security Commissioner’s denial of Murphy’s application for supplemental

security income. Murphy alleges disability due to back pain. The administrative

law judge (“ALJ”) held that Murphy was not disabled because she was able to

perform her past work as a cashier. Murphy argues that the district court ignored

her objections and improperly weighed medical evidence.*** We affirm.

      First, the ALJ found that Murphy’s “statements concerning the intensity,

duration and limiting effects of [her] symptoms are not entirely credible.” Such an

adverse credibility finding must be supported by substantial evidence. See

Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). The ALJ’s adverse

credibility finding in this case is adequately supported by several pieces of

evidence, including Murphy’s giving much inconsistent information to her doctors

regarding her prior medical diagnoses and the origin of her back pain, and

Murphy’s apparent effort to doctor-shop until she received a diagnosis that she was

seriously injured and disabled. Because the ALJ’s reasons for discounting

Murphy’s testimony are clear, convincing, and supported by substantial evidence,

we do not disturb the ALJ’s adverse credibility finding. See id. at 1039–40.



      ***
        Because Murphy appeals pro se, we read her arguments liberally. See
McCabe v. Arave, 827 F.2d 634, 640 n.6 (9th Cir. 1987) (“[C]ourts are to make
reasonable allowances for pro se litigants and to read pro se papers liberally.”).
      Second, Murphy argues that her objections below were ignored and that her

medical evidence was improperly evaluated, but these allegations are without

merit. There is no indication in the record that either the ALJ or the district court

ignored any of Murphy’s objections. Moreover, both courts carefully and

thoroughly examined Murphy’s abundance of medical evidence, which included

several reports from her many doctors. Indeed, Murphy fails to specify which

pieces of evidence were allegedly ignored or improperly evaluated. Thus,

Murphy’s arguments about ignored objections and evidence are unpersuasive.

      Because the ALJ’s finding that Murphy was not disabled is supported by

substantial evidence and contains no legal error, it should not be disturbed. See id.

at 1038.

      AFFIRMED.